Porter, J.

delivered the opinion of the court.
The plaintiff states that he purchased a tract of land from the defendant, which the act of sale described as containing three hundred and twenty arpens. That since the purchase he has discovered by actual survey that the boundaries called for, only embrace two hundred and seventy-five arpens. He prays judgment against her for the deficiency.
The answer avers that the sale was made in reference to limits and boundaries, and not to quantity. It further alleges that the plaintiff was well acquainted with the premises when he bought, and that the defendant was not.
There was judgment in the court below for the defendant, and the plaintiff appealed.
The land is thus described in the deed of sale : “ A certain tract or parcel of land situated, lying and being on the Bayou *92-^pides, in the parish of Rapides, containing the quantity of three hundred and twenty arpens, bounded above by lands belonging to Alexander Jones, and below by land belonging to Robert C. Hynson.” “ In consideration of which sale, the said John PI. Johnston promises and obliges himself to pay the gum 0f five thousand dollars,” &c.
The ease has been argued principally on the provisions contained in our code. The 822d article is as follows: “ By boundary is understood in general every separation, natural or artificial, which marks the confines or line of division of two contiguous estates. Trees or hedges may be planted, ditches may he dug, walls or enclosures may he erected- to serve as boundaries.” But we most usually understand by boundaries, , . - . . . . . ,, ., ,, ,. stones or pieces oí wood inserted m the earth, on the confines *-W0 estates.
The 2471st article provides that “there can be neither . ...... . .. increase or diminution of pnce on account of any disagree-m,ent hi measure when the object is designated by the adjoin-mg tenement, and sold from boundary to boundary.”
liie sale we have seen is of three hundred and twenty al'Pens °f hind for five thousand dollars, and calls for the adjoining boundaries, and sells by them. The petition describes the tract as bounded by the bayou m front. It is situated on a point, and the boundaries called for in the act 0f sale; though running nearly at right angles from the bayou, meet, so that the tract is included within three lines, presenthig nearly a triangular shape. The evidence shows that the h-n£l adjoined that' of the purchaser; that he was well acquainted with it, and that at the time of the sale it was enclosed in fences, with the exception of one corner. Under tllese circumstances, we do not see how the case can be taken out of the 2471st article of the code already cited. It appears clear to us that the limits referred to were not used in the act as designating the situation of the property, but as indicating the bounds within which the vendor sold,
' h. *sj therefore, ordered, adjudged and decreed, that- the judgment of the District Court be affirmed, with costs.